The offense is the unlawful transportation of intoxicating liquor, punishment fixed at confinement in the penitentiary for one year.
It was shown without controversy that in the appellant's automobile which he was driving at the time of his arrest, *Page 497 
there was a quantity of whiskey in jugs. The jugs were thrown from the car and broken while the sheriff was endeavoring to apprehend the appellant. Appellant, in his testimony, admitted that the jugs contained whiskey and that they had been brought by him from Victoria, in Victoria County, a distance of many miles. He interposed no defensive theory but sought a suspended sentence on account of his youth and previous good reputation.
Attached to the motion for new trial is the affidavit of one of the jurors to the effect that he made a statement in the nature of new evidence to one of the jurors during the deliberation of the jury. The order overruling the motion for new trial contains a recital or statement by the court that hehad heard evidence upon the motion. In the absence of a bill of exceptions or statement of facts showing what evidence was heard, the presumption that there was sufficient evidence to justify the conclusion of the trial court in overruling the motion must be indulged. See Crouchett v. State, 271 S.W. Rep. 91; see pages 103 and 104, with numerous citations of authorities.
No other questions are presented for review. The evidence is sufficient to support the verdict, and the lowest penalty was assessed.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.